                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 BRIAN COLLINS,

                      Plaintiff,

                     v.                           CAUSE NO.: 3:18-CV-896-PPS-MGG

 CARTER, et al.,

                     Defendants.

                                   OPINION AND ORDER

       Brian Collins, a prisoner without a lawyer, filed a complaint against

Commissioner Carter, Superintendent Ron Neal, Dr. Joseph Thompson, Nurse Diane

Thews, Sherri Fritter, Nurse Chris Rossi, Vicki Long, Corizon Health of Indiana, and

Wexford Health of Indiana regarding his medical treatment at the Indiana State prison.

“A document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, pursuant to

28 U.S.C. § 1915A, I must review the complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim, or seeks monetary relief against a defendant who is

immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff

must allege: (1) that defendants deprived him of a federal constitutional right; and (2)

that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670

(7th Cir. 2006).
        Collins has been incarcerated since 1996 and has been attacked by inmates on

three occasions. As a result, he suffers neck pain, back pain, and nerve pain. He is a

chronic care patient and has received three medications on an ongoing basis: Excedrin,

Propanol, and Pamelor. Between April 22, 2017, and May 20, 2017, he received no

medication, which resulted in unnecessary pain. 1

        Collins alleges that each of the defendants was deliberately indifferent to his

suffering when they allowed him to go without his medication for a month knowing he

was in pain. Under the Eighth Amendment, inmates are entitled to adequate medical

care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner must

satisfy both an objective and subjective component by showing: (1) his medical need

was objectively serious; and (2) the defendant acted with deliberate indifference to that

medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is “serious” if

it is one that a physician has diagnosed as mandating treatment, or one that is so

obvious that even a lay person would easily recognize the necessity for a doctor’s

attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Deliberate indifference

means that the defendant “acted in an intentional or criminally reckless manner, i.e., the

defendant must have known that the plaintiff was at serious risk of being harmed and

decided not to do anything to prevent that harm from occurring even though he could

have easily done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005).




        1 While Collins’ complaint suggests that all of his medications were stopped, documents included
with the complaint suggest that only Pamelor was stopped. (ECF 1 at 6, ECF 1-3 at 9, 10.)


                                                   2
       Collins’ complaint alleges that Commissioner Carter and Superintendent Ron

Neal were deliberately indifferent to his suffering, but it does not allege that either

Commissioner Carter or Superintendent Neal were personally involved with Collins’

medical treatment. A lawsuit against an individual pursuant to § 1983 requires

“personal involvement in the alleged constitutional deprivation to support a viable

claim.” Palmer v. Marion Cty., 327 F.3d 588, 594 (7th Cir. 2003). Therefore, Collins has not

alleged that either Commissioner Carter or Superintendent Ron Neal were deliberately

indifferent to a serious medical need, and I cannot allow him to proceed against them.

       Additionally, the complaint claims that Vicky Long, a grievance specialist, was

deliberately indifferent to Collins’ suffering. But, the complaint suggests that the

personal involvement of Vicki Long was limited to responding to Collins’ grievances,

and “the alleged mishandling of [a prisoner’s] grievances by persons who otherwise did

not cause or participate in the underlying conduct states no claim.” Owens v. Hinsley,

635 F.3d 950, 953 (7th Cir. 2011). Accordingly, I cannot permit Collins to proceed on his

claim that Vicky Long was deliberately indifferent to his severe medical need.

       Collins also asserts that Dr. Joseph Thompson, Nurse Diane Thews, Sherri Fritter,

and Nurse Chris Rossi were deliberately indifferent to his suffering. For medical

professionals to be held liable for deliberate indifference to a serious medical need, they

must make a decision that represents “such a substantial departure from accepted

professional judgment, practice, or standards, as to demonstrate that the person

responsible actually did not base the decision on such a judgment.” Jackson v. Kotter, 541

F.3d 688, 697 (7th Cir. 2008). A mere disagreement with medical professionals about the


                                              3
appropriate course of treatment does not establish deliberate indifference, nor does

negligence or even medical malpractice. Arnett v. Webster, 658 F.3d 742, 751 (7th Cir.

2011). Even incompetence does not state a claim of deliberate indifference. Walker v.

Peters, 233 F.3d 494 (7th Cir. 2000).

       Collins alleges that Dr. Joseph Thompson prescribed pain medications for him on

a long-term basis, was aware of his need for ongoing pain medication, and intentionally

allowed his medication to run out, leading to unnecessary pain and suffering. Similarly,

he alleges that it was Diane Thews’ job, as Chronic Care Head, to review and renew

treatment for chronic care patients to ensure necessary prescriptions did not lapse, and

she failed to meet this obligation knowing that Collins would experience unnecessary

pain. Likewise, he alleges that Sherri Fritter (Administrative Head of Medical) knew

that his medication had been stopped because he wrote her repeatedly, but she failed to

take action to resolve the problem and was indifferent to his pain. And, Nurse Chris

Rossi also knew that Collins’ medication had been stopped and that he was suffering

because of it, but she too failed to ensure his medication was renewed. Giving Collins

the inferences to which he is entitled at this stage of the proceedings, I find that these

allegations are sufficient. Therefore, I will allow Collins to proceed against Dr. Joseph

Thompson, Nurse Diane Thews, Sherri Fritter, and Nurse Chris Rossi on his claim that

they were deliberately indifferent to his suffering.

       Collins has also sued Corizon and Wexford, but a corporation “cannot be held

liable under § 1983 on a respondeat superior theory.” Calhoun v. Ramsey, 408 F.3d 375, 379

(7th Cir. 2005). Rather corporate liability exists only “when execution of a


                                              4
[corporation’s] policy or custom . . . inflicts the injury.” Id. A corporation can be held

liable for “an express policy that, when enforced, causes a constitutional deprivation.”

Id. The policy must be the “moving force behind the deprivation of his constitutional

rights.” Johnson v. Cook Cty., 526 F. App’x 692, 695 (7th Cir. 2013). Collins alleges that the

employees of Corizon and Wexford failed to train their employees, resulting in

incompetence, but he does not provide any facts about why or how training was

inadequate. He makes only conclusory allegations. 2 Therefore, Collins has not plausibly

alleged a claim against either Corizon or Wexford.

       For these reasons, the court:

       (1) GRANTS Brian Collins leave to proceed against Dr. Joseph Thompson, Nurse

Diane Thews, Sherri Fritter, and Nurse Chris Rossi in their individual capacities for

compensatory damages for denying necessary medical care to Collins while he was

housed at the Indiana State Prison between April 22, 2017, and May 20, 2017, in violation

of the Eighth Amendment;

       (2) DISMISSES all other claims;

       (3) DISMISSES Commissioner Carter, Superintendent Ron Neal, Vicki Long,

Corizon Health of Indiana, and Wexford Health of Indiana;

       (4) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Dr. Joseph Thompson, Nurse Diane Thews, Sherri Fritter, and Nurse Chris




       2   Collins’ claim that Warden Neal is liable for failure to train cannot proceed for the same reason.


                                                       5
Rossi at the Indiana Department of Correction with a copy of this order and the complaint

(ECF 1) as required by 28 U.S.C. § 1915(d); and

      (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Dr. Joseph Thompson,

Nurse Diane Thews, Sherri Fritter, and Nurse Chris Rossi respond, as provided for in

the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for

which the plaintiff has been granted leave to proceed in this screening order.

      SO ORDERED on November 13, 2018.

                                                  /s/ Philip P. Simon
                                                  PHILIP P. SIMON, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                            6
